TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 3, 2017



                                    NO. 03-17-00156-CR


                                Veronica Trevino, Appellant

                                               v.

                                 The State of Texas, Appellee




    APPEAL FROM THE COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, FIELD, AND BOURLAND
                AFFIRMED—OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment of conviction. Therefore, the Court affirms the trial court’s judgment of

conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.